902 F.2d 43
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James Carl COOPER, Plaintiff-Appellant, Cross-Appellee,v.HARRIS CORPORATION, Defendant-Appellee, Cross-Appellant.
Nos. 89-1318, 89-1342.
United States Court of Appeals, Federal Circuit.
Dec. 1, 1989.
ORDER

1
Upon consideration of the consent motion of the parties to voluntarily dismiss their appeal and cross-appeal,

IT IS ORDERED THAT:

2
1. The motion for voluntary dismissal without prejudice is granted.


3
2. Each side is to bear its own costs.


4
3. The actions are remanded to the United States District Court for the Northern District of Ohio, Eastern Division, for further action.